Citation Nr: 0909441	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  04-11 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection diabetes mellitus, type II, 
due to herbicide exposure (Agent Orange).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to 
October 1978.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

In April 2005, as support for his claim, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board - also commonly 
referred to as a Travel Board hearing.

In July 2006, the Board issued a decision affirming the RO's 
denial of the claim and, later that same month, the Veteran 
requested reconsideration of that decision.  He based his 
reconsideration motion on additional evidence he submitted, 
which the Board had not had an opportunity to consider, 
namely, deck logs for the U.S.S. Hull showing the ship had 
docked at Da Nang Harbor in the waters off the shore of the 
Republic of Vietnam while he was stationed onboard.  So, in 
December 2006, the Board vacated its prior denial of the 
claim.

In vacating its prior denial, however, the Board also 
indicated the claim was being held in abeyance in keeping 
with the direction of Chairman's Memorandum 01-06-24, dated 
in September 2006.  The memorandum directed that the 
processing of claims for compensation based on exposure to 
herbicides (Agent Orange) affected by the United States Court 
of Appeals for Veterans Claims (Court) decision in Haas v. 
Nicholson, 20 Vet. App. 256 (2006), be stayed pending an 
appeal of that decision.  Specifically, the stay was 
applicable to cases where the claim for service connection 
was based on exposure to herbicides and the only evidence of 
exposure was the receipt of the Vietnam Service Medal (VSM) 
or service on a vessel off the shore of Vietnam.



The Board notified the Veteran that the readjudication of his 
appeal was being stayed pending a resolution of the Haas 
case, and that his appeal would be promptly adjudicated once 
the stay was lifted.  The stay on processing these claims was 
lifted by way of a Chairman's Memorandum, 01-09-03, dated in 
January 2009, predicated on a decision by the United States 
Court of Appeals of the Federal Circuit in Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 
(Jan. 21, 2009) (No. 08-525).  So the Board may now 
readjudicate the claim.


FINDINGS OF FACT

1.  The evidence of record does not establish the Veteran 
served in the Republic of Vietnam during the Vietnam era or 
elsewhere in an area outside of Vietnam where exposure to 
Agent Orange may be presumed.

2.  The evidence of record does not indicate the Veteran's 
diabetes originated during his military service, nor did this 
condition manifest to a compensable degree within one year 
following his separation from service.

3.  There also is no competent medical evidence of record 
suggesting his diabetes is otherwise related to his military 
service.


CONCLUSION OF LAW

The Veteran's type II diabetes was not incurred in or 
aggravated by his military service and may not be presumed to 
have been incurred in service, including from Agent Orange 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in June 2001, 
the RO advised the Veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  For claims, as here, pending before VA on 
or after May 30, 2008, 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Consider, as well, that the RO issued that June 2001 VCAA 
notice letter prior to initially adjudicating the Veteran's 
claim in September 2001, the preferred sequence.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  
It equally deserves mentioning that subsequently, in the 
April 2006 supplemental statement of the case (SSOC), the RO 
also informed the Veteran of the downstream disability rating 
and effective date elements of his claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Since providing the additional Dingess notice in April 2006, 
the RO has not gone back and readjudicated the claim - such 
as in another SSOC .  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV) and Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (both indicating that 
if, for whatever reason, there was no VCAA notice prior to 
the initial adjudication of the claim or, if there was, it 
was inadequate or incomplete (i.e., not fully content-
compliant), then this timing error can be effectively "cured" 
by providing any necessary VCAA notice and then going back 
and readjudicating the claim - such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), such that the intended 
purpose of the notice is not frustrated and the Veteran is 
given an opportunity to participate effectively in the 
adjudication of the claim).  The Court has further clarified 
that, in this type situation, it is VA's obligation - not 
the Veteran's, to explain why this is nonprejudicial, i.e., 
harmless error if this was not done.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Here, though, not providing Dingess notice prior to initially 
adjudicating the claim, and not readjudicating the claim 
after providing this notice, is harmless error because, in 
this decision, the Board is denying the Veteran's claim for 
service connection, so the downstream disability rating and 
effective date elements of his claim are ultimately moot.  
38 C.F.R. § 20.1102.  See also Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007), where the Federal Circuit Court held 
that VA may rebut the presumption of prejudicial error in the 
provision of VCAA notice by showing:  (1) that any defect was 
cured by actual knowledge on the part of the claimant, 
(2) that a reasonable person could be expected to understand 
from the notice what was needed, or (3) that a benefit could 
not have been awarded as a matter of law.  See, too, Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board had erred by relying on various post-decisional 
documents for concluding that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, but determining 
nonetheless that the evidence established the Veteran was 
afforded a meaningful opportunity to participate effectively 
in the adjudication of his claims, so found the error 
was harmless).  

If there was any deficiency in the notice to the Veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the Veteran over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit; and (2) based on his contentions and 
the communications provided to him by VA over the course of 
this appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  He is also represented in his 
appeal by a Veteran's services organization, Oregon 
Department of Veterans Affairs, and his representative is 
presumably knowledgeable of the requirements for establishing 
entitlement to service connection for type II diabetes, 
including on the basis of exposure to Agent Orange in 
Vietnam.

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), service personnel records, 
and private medical records.  And as indicated at the outset 
(and cause for the Board vacating its prior decision), 
the Board also will consider the deck logs the Veteran 
submitted concerning his service aboard the U.S.S. Hull.  As 
there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.

II.  Entitlement to Service Connection for Type II Diabetes

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Certain chronic conditions, including diabetes, will be 
presumed to have been incurred in service if manifested to a 
compensable degree of at least 10-percent disabling within 
one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a 
specific disorder).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  



When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be presumed to have been 
incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, 
even if a Veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the Veteran was not exposed to any such 
agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The following diseases are associated 
with herbicide exposure for purposes of the presumption:  
chloracne or other acneform disease consistent with 
chloracne, Type II diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).



"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An 
opinion of the General Counsel for VA held that service on a 
deep-water naval vessel off the shores of Vietnam without 
proof of actual duty or visitation in the Republic of Vietnam 
may not be considered service in the Republic of Vietnam for 
purposes of 38 U.S.C.A. § 101(29)(A).  And as already alluded 
to, the Federal Circuit Court recently upheld this 
interpretation, clarifying that service in the Republic of 
Vietnam requires service on the landmass of Vietnam.  Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
medical evidence of current disability due to the condition 
claimed.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225 (service connection presupposes a current diagnosis of 
the condition claimed, to at least confirm the Veteran has 
it).  Here, the Veteran's private medical records document 
his history of diabetes.  So there is no disputing he has 
this condition.  Consequently, the determinative issue is 
whether this condition is somehow attributable to his 
military service, including to any exposure to Agent Orange 
or other herbicide.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Concerning this, the Veteran asserts he is entitled to 
presumptive service connection for his diabetes, as he served 
in Vietnam during the Vietnam era and, therefore, is presumed 
to have been exposed to Agent Orange - which VA, in turn, 
acknowledges results in a sufficiently high incidence of 
diabetes to warrant presuming it is due to that exposure.  
See, e.g., his April 2005 hearing transcript.  


Towards establishing this cause-and-effect correlation, he 
has submitted deck logs of the USS Hull, the ship upon which 
he served while he was in service.  These deck logs confirm 
this ship entered the waters off the coast of Vietnam and 
docked at Da Nang while the Veteran was onboard.  However, 
although his service personnel records confirm he was indeed 
stationed on this ship at the time of that docking, there is 
no evidence confirming that he actually left the ship and set 
foot on the landmass of Vietnam.  The Board sees that he was 
awarded both the Vietnam Service Medal (VSM) and the Vietnam 
Campaign Medal (VCM).  However, the VSM was awarded to all 
members of the Armed Forces of the United States serving in 
Vietnam and contiguous waters or airspace thereover, as well 
as for those who served in Thailand, Laos or Cambodia while 
serving in direct support of operations in Vietnam.  See 
Manual of Military Decorations and Awards, 6.5 
(U.S. Department of Defense Manual 1348.33-M, September 
1996).  In addition, the VCM was awarded to all service 
personnel who served in South Vietnam or who served outside 
of the geographical limits of Vietnam and contributed direct 
support to the forces in Vietnam.  Id. at 7-7, September 
1996.  Therefore, the Veteran's receipt of these medals is 
not proof, per se, of service on the landmass of Vietnam.  
See Haas, supra.  That is to say, these medals are not prima 
fascia indications of the required service on the landmass of 
Vietnam.  And, as previously explained, in the recent 
decision of Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), 
the Federal Circuit Court held that VA's requirement that a 
claimant must have been present within the land borders of 
Vietnam at some point in the course of duty in order to be 
entitled to the presumption of herbicide exposure and service 
connection constitutes a permissible interpretation of 
38 U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  

Following a detailed and lengthy review of the complex 
history of the legislative and regulatory measures directed 
to the issue of herbicide exposure in Vietnam, the Federal 
Circuit Court agreed with the Veterans Claims Court that the 
phrase "served in the Republic of Vietnam" contained in 
section 1116 is ambiguous as applied to service in the waters 
adjoining the landmass of Vietnam.  


Further, the language of section 3.307(a)(6)(iii) is 
similarly ambiguous in that "duty or visitation" in the 
Republic of Vietnam could be understood to refer to "duty" 
or "visitation" within the broader area encompassed, for 
example, by the territorial waters of the Republic.

But turning to VA's interpretation of its own regulation, the 
Federal Circuit Court found that VA's interpretation as 
requiring physical presence within Vietnam in order to be 
entitled to the presumption of herbicide exposure is not 
plainly erroneous or inconsistent with the language of 
section 3.307(a)(6)(iii).  The agency's current 
interpretation has been consistent for more than a decade, 
and was in effect before the Appellant in the Haas case filed 
his claim for benefits.  While the regulation itself is 
subject to competing interpretations, it is not unusual for 
an interpretive regulation to be itself ambiguous.  Further, 
although the 1991 version of the VA Adjudication Procedure 
Manual M21-1, Part III,  4.08(k)(1)-(2) (Nov. 1991) ("In 
the absence of contradictory evidence, 'service in Vietnam' 
will be conceded if the records shows [sic] that the Veteran 
received the Vietnam Service Medal.") (amended in 2002), 
provides evidence of a different earlier interpretation, such 
a prior inconsistent interpretation does not deprive VA's 
current and longstanding interpretation - as reflected by 
statements included in General Counsel precedent opinions and 
regulatory comments dating back to 1997 - of the right to 
judicial deference.  Further, as an interpretative rule, the 
pre-2002 version of the Manual was not a substantive rule 
that could be amended only by notice and comment rulemaking, 
and hence it was erroneous for the Veterans Claims Court to 
so hold.  
        
Finally, while the "foot-on-land" rule will no doubt 
produce anomalous results in some instances, this is neither 
surprising nor evidence of the arbitrariness of VA's 
interpretation of the regulation.  Due in part to problems of 
testing for herbicide exposure and in part to the 
difficulties in tracking troop movements, it has proved 
difficult to determine which groups of Veterans were exposed 
to herbicides and to what extent.  Congress and VA have 
therefore resorted to a line-drawing process that concededly 
does not closely track levels of actual exposure.  Line-
drawing in general often produces instances in which a 
particular line may be over inclusive in some applications 
and under inclusive in others.  But just because some 
instances of over inclusion or under inclusion may arise does 
not mean that the lines drawn are irrational.  So, in Haas, 
drawing a line between service on land, where herbicides were 
used, and service at sea, where they were not, is prima facie 
reasonable.  

Moreover, the line drawn by the agency does not cut off all 
rights of sea-going Veterans to relief based on claims of 
herbicide exposure, in that even service members who are not 
entitled to the presumption of exposure are nonetheless 
entitled to show that they were actually exposed to 
herbicides.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994).  In fact, the Court has specifically held 
that the provisions set forth in Combee, which instead 
concerned claimed exposure to radiation, are nonetheless 
equally applicable in cases, as here, involving claimed 
exposure to Agent Orange.  McCartt v. West, 12 Vet. App. 164, 
167 (1999).

As to the Veterans Claims Court's reading of the regulation 
"to include at least service ... in the waters near the shore 
of Vietnam," the Federal Circuit simply states that a 
standard of "near the shore" is unmanageably vague, not to 
mention not moored in the statutory or regulatory language.  

Hence, the Board finds that the evidence of record does not 
establish that the Veteran served in the Republic of Vietnam 
during the Vietnam era or elsewhere in an area outside of 
Vietnam where exposure to Agent Orange may be presumed.  That 
is, although diabetes is among the diseases listed in 38 
C.F.R. § 3.309(e) as entitling the Veteran to presumptive 
service connection upon establishment of service in Vietnam, 
the evidence of record does not establish that he served in 
Vietnam or any other area where and when Agent Orange was 
sprayed as would entitle him to this presumption.

In addition, as mentioned, service connection also may be 
presumed for diabetes if the condition was first manifest to 
a compensable degree of at least 10-percent disabling within 
one year following the Veteran's separation from service.  
In this case, however, nothing of record suggests he meets 
the criteria for this alternative presumption.  Neither he 
personally nor the medical evidence suggests that his 
diabetes manifested within one year of his discharge in 
October 1978; instead, the earliest confirmed diagnosis of 
record was in 1999, over 20 years after his discharge from 
the military.  Hence, he is not entitled to a presumption of 
service connection with respect to his diabetes on this 
basis, either.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The only remaining consideration, therefore, is whether the 
Veteran's diabetes was directly (as opposed to presumptively) 
incurred in service.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 
1994) (holding that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 
98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude 
a Veteran from establishing service connection with proof of 
actual direct causation).  Again, the Court has specifically 
held that the provisions set forth in Combee, which, 
as mentioned, instead concerned exposure to radiation, are 
nonetheless applicable in cases, as here, involving exposure 
to Agent Orange.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

As previously mentioned, in order to establish direct service 
connection, absent any applicable presumption, the record 
must show an in service incurrence or aggravation of the 
Veteran's current disability.  See Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  But the Veteran's STRs are 
completely unremarkable for any relevant complaints 
(symptoms, etc.), treatment, or diagnosis relating to 
diabetes.  And, as also mentioned, the first competent 
evidence of record as to the manifestation of this condition 
is over 20 years post service.  So there is also no evidence 
suggesting his diabetes manifested in service or pre-existed 
his service.

And so, as there is no competent evidence of an in-service 
incurrence of diabetes or its attendant symptoms and as there 
is no objective evidence of this or any other 
in-service incident of exposure to Agent Orange (or any other 
herbicide), the Board finds that the competent evidence of 
record does not support the finding that the Veteran's 
diabetes is directly related to his military service - either 
as a matter of in-service incurrence or as a consequence of 
exposure to Agent Orange (or any other herbicide) while in 
service - including in the specific capacity alleged.

The Board sees the record includes statements from a private 
physician, Dr. K.O., indicating the Veteran's diabetes is 
related to Agent Orange exposure while in service.  However, 
it is clear that in offering up this opinion Dr. K.O. relied 
on the Veteran's unsubstantiated assertions that he had been 
exposed to Agent Orange while in the military - which 
conclusion the Board, as discussed above, has determined to 
be unestablished.  Therefore, insofar as Dr. K.O.'s 
statements suggest the Veteran's diabetes is related to his 
military service as a consequence of exposure to Agent 
Orange, it has little to no probative value because the 
actual occurrence of the claimed precipitating event (namely, 
exposure to Agent Orange) remains uncorroborated.  See Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value and does not serve to verify 
the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 
461 (1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).

The Board also sees that no VA medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's claim.  However, the Board finds that the evidence, 
which reveals that he did not have this condition during 
service or for many years after (well beyond the one-year 
presumptive period), and does not contain a competent opinion 
suggesting a nexus between his military service and this 
condition, warrants concluding that a remand for an 
examination and/or opinion is not necessary to decide this 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As 
his service and post-service medical records provide no basis 
to grant this claim, and indeed provide evidence against it, 
the Board finds no basis for requesting a VA examination or 
medical nexus opinion.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is:  (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting 
during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim at issue hinges on what occurred, or more 
precisely what did not occur, during service - namely, 
exposure to Agent Orange in Vietnam.  In the absence of 
evidence of in-service disease or injury, referral of this 
case to obtain an examination and/or opinion as to the 
etiology of the Veteran's claimed disability would in essence 
place the examining physician in the role of a fact finder.  
This is the Board's responsibility.  In other words, any 
medical opinion which provided a nexus between the Veteran's 
diabetes and his military service, in particular Agent Orange 
exposure, would necessarily be based solely on his 
uncorroborated assertions regarding what occurred in service.  
The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See again Swann v. Brown, 
5 Vet. App. 229, 233 (1993) and Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002). 

For these reasons and bases, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for diabetes, including as due to 
Agent Orange exposure, in turn meaning the benefit-of-the-
doubt rule does not apply and this claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Schoolman 
v. West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for diabetes is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


